EXHIBIT 10.27

THE PMI GROUP, INC.

Restricted Stock Agreement

Grant #________

          The PMI Group, Inc. (the “Company”) hereby grants you, __________ (the
“Employee”), a grant of Restricted Stock under the Company’s Amended and
Restated Equity Incentive Plan (the “Plan”). The date of this Agreement is
_________________.  Subject to the provisions of Appendix A (attached) and of
the Plan, the principal features of this grant are as follows:

Total Number of Shares of Restricted Stock:  ____________

 

Scheduled Vesting Date:

Number of Shares

 

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in Appendix A and the
Plan.  For example, important additional information on vesting and forfeiture
of the Shares covered by this grant is contained in Paragraphs 3 through 7 of
Appendix A.  PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

THE PMI GROUP, INC.

EMPLOYEE

 

 

_____________________________________

_____________________________________________

 

 

Date: __________________

Date: _______________________



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK

Grant #______

                    1.     Grant.  The Company hereby grants to the Employee
under the Plan for past services and as a separate incentive in connection with
his or her employment and not in lieu of any salary or other compensation for
his or her services, an award of _________ Shares of Restricted Stock, subject
to all of the terms and conditions in this Agreement and the Plan.

                    2.     Shares Held in Escrow.  Unless and until the Shares
of Restricted Stock shall have vested in the manner set forth in paragraphs 3,
4, 5 or 6, such Shares shall be issued in the name of the Employee and held by
the Secretary of the Company as escrow agent (the “Escrow Agent”), and shall not
be sold, transferred or otherwise disposed of, and shall not be pledged or
otherwise hypothecated.  The Company may instruct the transfer agent for its
Common Stock to place a legend on the certificates representing the Restricted
Stock or otherwise note its records as to the restrictions on transfer set forth
in this Agreement and the Plan.  The certificate or certificates representing
such Shares shall not be delivered by the Escrow Agent to the Employee unless
and until the Shares have vested and all other terms and conditions in this
Agreement have been satisfied.

                    3.     Vesting Schedule.  Except as provided in paragraphs
4, 5 and 6, and subject to paragraph 7, _______________ Shares of Restricted
Stock awarded by this Agreement shall vest in the Employee, on
____________________________.  On the scheduled vesting date, vesting actually
will occur only if the Employee is employed by the Company or a Subsidiary on
such date.

                    4.     Acceleration of Vesting upon Death, Retirement or
Disability.  In the event of the Employee’s Termination of Service due to his or
her death, Retirement, or Disability, one hundred percent (100%) of any unvested
Shares awarded by this Agreement shall immediately vest.  The Shares which so
vest shall be deemed to have vested as of the date of the Termination of
Service.

                    5.     Acceleration of Vesting upon Change of Control. 
Subject to the terms of the Plan, in the event a Change of Control that occurs
prior to Employee’s Termination of Service, one hundred percent (100%) of any
unvested Shares awarded by this Agreement shall immediately vest.

                    6.    Committee Discretion.  The Committee, in its
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Shares of Restricted Stock at any time.  If so
accelerated, such Shares shall be considered as having vested as of the date
specified by the Committee.

2



--------------------------------------------------------------------------------

                    7.     Forfeiture.  Except as provided in paragraphs 4 and
5, and notwithstanding any contrary provision of this Agreement, Shares of
Restricted Stock which have not vested at the time of the Employee’s Termination
of Service shall thereupon be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company.  The Employee hereby
appoints the Escrow Agent with full power of substitution, as the Employee’s
true and lawful attorney-in-fact with irrevocable power and authority in the
name and on behalf of the Employee to take any action and execute all documents
and instruments, including, without limitation, stock powers which may be
necessary to transfer the certificate or certificates evidencing such unvested
Shares to the Company upon such Termination of Service.

                    8.     Death of Employee.  Any distribution or delivery to
be made to the Employee under this Agreement shall, if the Employee is then
deceased, be made to the Employee’s designated beneficiary, or if no beneficiary
survives the Employee, to the administrator or executor of the Employee’s
estate.  Any transferee must furnish the Company with (a) written notice of his
or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

                    9.     Withholding of Taxes.  Notwithstanding any contrary
provision of this Agreement, no certificate representing Restricted Stock may be
released from the escrow established pursuant to paragraph 2 unless and until
satisfactory arrangements (as determined by the Committee) shall have been made
by the Employee with respect to the payment of income and employment taxes which
the Company determines must be withheld with respect to such Shares.

                    10.     Rights as Stockholder.  Neither the Employee nor any
person claiming under or through the Employee shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares shall have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Employee or the Escrow Agent.  Except as
provided in paragraph 12, after such issuance, recordation and delivery, the
Employee shall have all the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares.

                    11.     No Effect on Employment.  The Employee’s employment
with the Company and its Subsidiaries is on an at-will basis only.  Accordingly,
the terms of the Employee’s employment with the Company and its Subsidiaries
shall be determined from time to time by the Company or the Subsidiary employing
the Employee (as the case may be), and the Company or the Subsidiary shall have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment of the Employee at any time for any reason whatsoever, with or
without good cause. 

3



--------------------------------------------------------------------------------

                    12.     Changes in Stock.  In the event that as a result of
a stock dividend, stock split, reclassification, recapitalization, combination
of Shares or the adjustment in capital stock of the Company or otherwise, or as
a result of a merger, consolidation, spin-off or other reorganization, the
Shares shall be increased, reduced or otherwise changed, and by virtue of any
such change the Employee shall in his capacity as owner of unvested Shares of
Restricted Stock which have been awarded to him (the “Prior Shares”) be entitled
to new or additional or different shares of stock, cash or securities (other
than rights or warrants to purchase securities); such new or additional or
different shares, cash or securities shall thereupon be considered to be
unvested Restricted Stock and shall be subject to all of the conditions and
restrictions which were applicable to the Prior Shares pursuant to this
Agreement and the Plan.  If the Employee receives rights or warrants with
respect to any Prior Shares, such rights or warrants may be held or exercised by
the Employee, provided that until such exercise any such rights or warrants and
after such exercise any shares or other securities acquired by the exercise of
such rights or warrants shall be considered to be unvested Restricted Stock and
shall be subject to all of the conditions and restrictions which were applicable
to the Prior Shares pursuant to the Plan and this Agreement.  Notwithstanding
the foregoing, Section 6.7 of the Plan shall govern any cash dividend or
distribution paid with respect to the Shares.  The Committee in its absolute
discretion at any time may accelerate the vesting of all or any portion of such
new or additional shares of stock, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.

                    13.     Address for Notices.  Any notice to be given to the
Company under the terms of this Agreement shall be addressed to the Company, in
care of Human Resources Department, The PMI Group, Inc., 3003 Oak Road, Walnut
Creek, California 94597, or at such other address as the Company may hereafter
designate in writing.

                    14.     Grant is Not Transferable.  Except as provided in
Paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process.  Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.

                    15.     Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

                    16.     Additional Conditions to Release from Escrow.  If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares of Restricted Stock upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the release of such Shares from the escrow established pursuant to
paragraph 2, such

4



--------------------------------------------------------------------------------

release shall not occur unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company.  The Company shall make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

                    17.     Plan Governs.  This Agreement is subject to all
terms and provisions of the Plan.  In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.  Capitalized terms used and not defined in
this Agreement shall have the meaning set forth in the Plan.

                    18.     Committee Authority.  The Committee shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Employee, the Company and all other interested persons. 
No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

                    19.     Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

                    20.     Agreement Severable.  In the event that any
provision in this Agreement shall be held invalid or unenforceable, such
provision shall be severable from, and such invalidity or unenforceability shall
not be construed to have any effect on, the remaining provisions of this
Agreement.

5